Title: Thomas Jefferson to Joseph C. Cabell, 1 March 1819
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


          
            Dear Sir
            Monticello Mar. 1. 19.
          
          On my return yesterday from our Visitorial call I found here your favor of Feb. 22. and I now inclose you a copy of our proceedings with the request of our collegues to lay them before the Govr & Council. for altho’ their assent is not by the law necessari necessary to give them validity, yet they have a right to negative which makes it a duty to communicate them that they may have an opportunity to exercise it if they disapprove any of the proceedings. I am sorry to learn that the continuance of the patronage of the legislature is doubtful; but we should go on in our duty, and hope the same from them, or leave on them the blame of failure. accordingly you will see that we have adopted your idea of applying our funds to preparing buildings except so far as current services and actual engagements require. on the question subject of engagements I must quote a passage in your letter to me. to wit, ‘you speak of our engagements with Dr Cooper. I did not know that any engagements existed.’ in answer to this I have made transcripts from our journals which I now inclose, and which you will recollect the more satisfactorily as the original is in your own hand writing. to this I must add some facts.
          
          After the resolutions of the 7th and 8th of Oct. 1817. which had the approbation unanimously of the whole of the six visitors, on learning that Cooper had a prospect of the Chemical chair in Philadelphia, worth 7000.D. a year, we voluntarily wrote to let him know he might suspend his acceptance of our appointment until a decision of the Philada election, and if he failed to be elected we should hope his acceptance here. he failed in that, but they proposed to establish a new chair to keep him there. in this state of things we came to the resolution of May 11. of the last year 1818. by which it appears we considered our appointment of him as still obligatory on us. at the same time New York was offerind offering him a salary of 2500.D. a year besides tuition fees to accept a professorship there. I saw the letter from Govr Clinton making this offer. but his inclinations being for this place, next to Philadelphia, he came on in Octob. to see the place, the country Etc. and then stated to me in writing what he should expect. by this time the expectation that the legislature would make adopt the College for the University had induced us to enlarge our scale, to purchase more lands, make our buildings larger Etc so that if that hope failed, it was doubtful whether the state in which our funds would be left, would not make it desirable to be off with Dr Cooper. in answering his paper therefore I availed myself of the opportunity to premise to the articles agreed to that they were to be considered by him as founded on the hypothesis of the legislature’s adopting our co institution, and entitling us consequently to the additional funds of 15,000.D a year. I considered his not replying to this paper as evidence of a tacit acceptance, and so spoke of it to mr Correa, altho’ assuredly he had not by word or writing not signified an acceptance. learning this on the journey from Correa, he immediately wrote back to correct me, and said he had supposed he was to hold the thing under advisement until the legislative  decision should be known, and in the mean time to weigh our propositions with others; for besides that of New York, he had a most liberal offer from New Orleans. as soon as I heard of the first vote of our legislature on the site of the University, carried by so large a majority, I informed Cooper of it, and that, as soon after the passage of the law I w as a meeting of the visitors could be procured, I would write to him finally, and request his decision, & expect him if he accepted to come on in early spring. from all this it appears to me that we are bound not only in consistency and reputation but in law if Dr Cooper accepts our propositions. and why should we wish otherwise? Cooper is acknoleged by every enlightened man who knows him to be the greatest man in America in the powers of mind & in acquired information, & that without a single exception. I understand indeed that a rumor unfavorable to his habits has been afloat, in some places, but never heard of a single man who undertook to  charge him with either present or late intemperance: and I think rumor is fairly overweighed by the counter-evidence of the great desire shewn at William & Mary to get him, that shewn by the enlightened men of Philadelphia to retain him, which was defeated by family influence alone, the anxiety of N. York to get him, that of Correa to place him here, who ha is in constant intercourse with him, the evidence I recieved in his visit here that the state of his health permitted him to eat nothing but vegetables, & drink nothing but water, his declarations to me at table & in th that he dared not to drink, ale, or cyder or a single glass of wine, and this in the presence of Correa, who, if there had been hypocrisy in it, would not have failed to tell me so.
          The College is in distress for 1500.D. the visitors have authorised G Mr Garrett to recieve that sum from the treasury, but we must ask the favor of you to pave the way for it, and to learn when we may draw on that fund for monies, to on whom & by whom the draughts must be made. ever & affectionately yours
          Th: Jefferson
        